DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          CLINTON HANNAH,
                              Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D16-1581

                          [November 15, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Jeffrey R. Levenson, Judge; L.T. Case No. 11-
016727CF10A.

  Antony P. Ryan, Regional Counsel, and Richard G. Bartmon, Assistant
Regional Counsel, Office of Criminal Conflict and Civil Regional Counsel,
West Palm Beach, for appellant.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Anesha Worthy,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

WARNER, DAMOORGIAN and KUNTZ, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.